Citation Nr: 0507541	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from January 1991 to May 1991.  During the latter period 
of service, his primary specialty was 11B40 Infantryman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the case to the RO in October 2000 and in 
August 2003.


FINDING OF FACT

The veteran has post-traumatic stress disorder which is 
related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002) ; 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.



Analysis

The veteran has appealed the denial of service connection for 
PTSD.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The evidence does not show that the veteran engaged in combat 
with the enemy.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  

Thus, in the absence of a showing of combat service, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of stressors and alleged stressors must be 
corroborated by credible supporting evidence.  As such, the 
Board must make a determination as to whether the veteran's 
alleged stressor is supported by credible evidence. 

The veteran's DD Form 214 from his period of service from 
January to May 1991 indicates that his primary specialty was 
an 11B40 Infantryman.  His last duty assignment was with B Co 
702ND TRANS BN (PROVISIONAL) UASAREUR E7.  He was awarded the 
Kuwait Liberation Medal and served in Southwest Asia from 
January 23, 1991 to May 6, 1991.  

The veteran arrived in Southwest Asia on January 23, 1991.  A 
folder for the 702ND TRANS BN-BATTALION OPERATIONS DIARY-
SAUDI ARABIA indicates that that day, there were 3 scud 
alerts in the evening.  

On January 24, 1991, convoy operations continued.  There was 
no success in obtaining additional supplies of small arms 
ammunition for the soldiers.  Troops were deployed on convoy 
with one 30 round magazine each.  This was thought to be 
enough for self defense for the type of terrain.  

On January 26, 1991, there were 2 scud launches in the early 
morning hours.  On January 28, 1991, scud launches against 
Dammam and Riyadh continued.  

The veteran has been diagnosed with PTSD based on in-service 
stressors including scud missile attacks.  Such reports of 
examination include a May 1994 VA examination report which 
states that the veteran was under a scud attack on his first 
night overseas and it contains a diagnosis of PTSD.  An April 
2004 VA examination report states that the veteran reported 
ongoing scud attacks during his time in the Gulf and it 
contains a diagnosis PTSD.

The Board will accept the veteran's statements that he was 
present when scud attacks occurred, as there is supporting 
evidence of scud attacks in the 702ND TRANS BN-BATTALION 
OPERATIONS DIARY.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The Board concludes that there is credible supporting 
evidence of a stressor and a diagnosis of PTSD based upon 
that stressor.  As evidence shows that the veteran has post-
traumatic stress disorder due to an in-service stressor 
service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


